UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 08-6457



ROY HUNT, JR.,

                 Plaintiff - Appellant,

          v.


SANDHIR, M.D., Powhatan Correctional Center; THOMPSON, M.D.,
Wallens Ridge State Prison; LUCY DOSSETT, M.D., International
Radiology Group, LLC; STANFORD, Registered Nurse, Wallens
Ridge State Prison; COLLINS, Registered Nurse, Wallens Ridge
State Prison; CLARK, Registered Nurse, Wallens Ridge State
Prison; BROWN, Correctional Officer Sergeant, Wallens Ridge
State Prison; DAVID ROBINSON, Warden, Wallens Ridge State
Prison; FRED SCHILLING, Health Service Director; KING, M.D.;
A. WARREN,

                 Defendants - Appellees,

          and


JOHN DOE, on 2/23/06 M.D., Powhatan Correctional Center; A.J.
UNKNOWN, on 2/2/06, M.D., Powhatan Correctional Center,

                 Defendants.




Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (3:06-cv-00539-RLW)


Submitted:   August 27, 2008              Decided:   September 29, 2008


Before WILKINSON, TRAXLER, and SHEDD, Circuit Judges.
Affirmed in part; vacated and remanded in part by unpublished per
curiam opinion.


Roy Hunt,   Jr., Appellant Pro Se. Carlene Booth Johnson, PERRY LAW
FIRM, PC,   Dillwyn, Virginia; Rodney Seth Dillman, HANCOCK, DANIEL,
JOHNSON &   NAGLE, PC, Virginia Beach, Virginia; Susan Bland Curwood,
Assistant   Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                   2
PER CURIAM:

          Roy Hunt, Jr., appeals from the district court’s order

granting the various Defendants’ motions to dismiss and motions for

summary judgment in his 42 U.S.C. § 1983 (2000) suit, alleging

deliberate indifference regarding his fractured elbow.         We affirm

the district court’s order as to all Defendants except for Dr.

Thompson. As to Thompson, we vacate the district court’s order and

remand for further proceedings.

          Hunt’s complaint alleged that, after he fractured his

elbow,   he   received   improper       treatment   at   two    different

institutions. With regard to Thompson, Hunt asserted that Thompson

took him off pain medication on April 30, 2006, and only resumed

his medication when he was ordered to by “Richmond” on July 16.

Hunt describes his pain as “unthinkable” and asserted that his

elbow was not healing, but instead was getting worse.          He alleged

that he continued to seek medical treatment or medication to no

avail.   In addition, Hunt alleged that Thompson refused him pain

medication, at least in part, because Thompson was annoyed that

Hunt had been transferred while he had an injury and upset that

Hunt had been filing grievances. Further, Hunt averred that, after

he reinjured his elbow in late July, he informed Thompson that he

had been unable to sleep, due to the severe pain, for four days.

In response, Thompson did not examine him and instead told him that

he would be seeing a orthopedic specialist and could take up the


                                    3
issue with him.    Finally, Hunt states that he told Thompson that

his elbow and knee braces had been confiscated by a nurse, that

they had been prescribed by other doctors, and that he was in pain

without them. Thompson allegedly responded that Hunt would have to

take that up with the nurse. The district court granted Thompson’s

motion to dismiss.

           We review the district court’s decision to grant a motion

to dismiss under Fed. R. Civ. P. 12(b)(6) de novo.             Brooks v. City

of Winston-Salem, 85 F.3d 178, 181 (4th Cir. 1996).              The factual

allegations in the plaintiff’s complaint must be accepted as true

and those facts must be construed in the light most favorable to

the plaintiff.     Edwards v. City of Goldsboro, 178 F.3d 231, 244

(4th Cir. 1999).      Although a complaint need not contain detailed

allegations, the facts alleged must be enough to raise a right to

relief above the speculative level.            Bell Atl. Corp. v. Twombly,

127 S. Ct. 1955, 1964-65 (2007).

           We find that Hunt has sufficiently alleged that he

suffered from a serious medical need — a fractured elbow.                 See

Murphy v. Walker, 51 F.3d 714, 720 (7th Cir. 1995) (holding that

broken hand is serious injury and permanent harm or “lingering

disability”   could    result   absent       proper     evaluation,   possible

realignment, and treatment).      In addition, Hunt asserts that his

medical   treatment    was   delayed       based   on   non-medical   reasons,

specifically that Thompson was inconvenienced and annoyed by both


                                       4
Hunt’s grievances and his initial transfer.           See Monmouth County

Corr. v. Lanzaro, 834 F.2d 326, 346-47 (3d Cir. 1987) (holding that

deliberate indifference can be shown when medical treatment is

delayed for non-medical reasons).           Moreover, Hunt contends that,

after his fractured elbow was reinjured, he was not treated by

Thompson for at least nine days* causing him terrible pain and

rendering him unable to sleep.       See Hunt v. Dental Dep’t., 865 F.2d

198, 201 (9th Cir. 1989) (failure to treat dental problems for

three months); H.C. ex rel. Hewett v. Jarrard, 786 F.2d 1080,

1086-87 (11th Cir. 1986) (three-day delay in medical treatment for

shoulder injury);     Fields v. Gander, 734 F.2d 1313, 1314 (8th Cir.

1984) (failure to treat infected tooth causing “severe pain” for

twelve days).

            Construing all the allegations in the complaint in the

light most favorable to Hunt, we conclude that Hunt has stated a

claim against Thompson for deliberate indifference to his fractured

elbow.    He alleges that Thompson ended his pain medication because

he was irritated that Hunt had been transferred; that he delegated

the   decision   as   to   whether   Hunt   should   be   permitted   to   use

prescribed braces to a nurse; and that, when Hunt reinjured his

fractured elbow, Thompson did not treat him for at least nine days.

These allegations are sufficient to state a claim that Thompson

knew of Hunt’s injuries and chose to ignore them, or at least to


      *
       On the ninth day, Hunt filed the instant complaint.

                                      5
unnecessarily prolong Hunt’s pain.            Accordingly, we vacate this

portion of the district court’s order and remand for further

proceedings.

            With   regard    to   the   remaining    Defendants,   we    have

carefully   reviewed   the    record    and   find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.   See Hunt v. Sandhir, No. 3:06-cv-00539 (E.D. Va. Feb. 29,

2008).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                         AFFIRMED IN PART;
                                              VACATED AND REMANDED IN PART




                                        6